UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4849

ERIC ANTHONY WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, District Judge.
(CR-97-102-DKC)

Submitted: April 28, 1998

Decided: May 27, 1998

Before MURNAGHAN and ERVIN, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James K. Bredar, Federal Public Defender, Michael T. CitaraManis,
Assistant Federal Public Defender, Greenbelt, Maryland, for Appel-
lant. Lynne A. Battaglia, United States Attorney, Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Eric Anthony Williams ("Williams") appeals his conviction pursu-
ant to his guilty plea for possession of a firearm by a convicted felon
in violation of 18 U.S.C.A. § 922(g)(1) (West Supp. 1998). Williams
contends that the firearm that is the basis for the conviction was
obtained during an illegal arrest, and as a result the seizure of the fire-
arm violated the Fourth Amendment. Williams alleges that the court
erred in not applying the Fourth Amendment's exclusionary rule and
in denying his motion to suppress the firearm. Because we find no
error in the district court's decision, we affirm Williams's conviction.

I.

On February 6, 1997, Officer Bruce Howard ("Howard") of the
Prince George's County, Maryland, Police Department stopped the
car Williams was driving for speeding.1 Williams admits the violation
and concedes that the stop was therefore justified. 2 After stopping the
car, Howard obtained Williams's driver's license and registration and
radioed the Prince George's County Sheriff's Office to check for any
outstanding warrants against Williams. The Sheriff's Office is sepa-
rate from the police department and does not normally conduct crimi-
nal investigations.3

The dispatcher at the Sheriff's Office ran two computer checks for
outstanding warrants: one through the Sheriff's Office computer sys-
tem and one through the Maryland Interstate Law Enforcement Sys-
tem ("MILES"). The warrant check with MILES showed no
_________________________________________________________________
1 J.A. at 40. Williams was traveling sixty miles per hour in a thirty mile
per hour zone.
2 Appellant's Br. at 7.
3 Md. Ann. Code, Courts & Judicial Proceedings Article, § 2-309(r).

                     2
outstanding warrants against Williams. However, the Sheriff's Office
computer revealed an outstanding warrant from Frederick County,
Maryland, for violation of probation. The dispatcher reported this out-
standing warrant to Howard, and based on this information, the offi-
cer asked Williams to step out of his car and enter his patrol car. At
trial the officer stated that his reasons for doing so were: (1) to have
Williams sign the citation for speeding; and (2) to arrest Williams on
the outstanding warrant.4

Williams exited his car and, by his own admission, left the driver's
door open.5 After Williams signed the citation, Howard placed him
under arrest based upon the warrant. Howard then handcuffed Wil-
liams, "patted him down,"6 and placed him in the patrol car. Upon
being informed that he was under arrest on the outstanding warrant,
Williams claimed that the warrant had been served and that the dis-
patcher's report must have been a mistake. As a result of this claim,
Howard again radioed the Sheriff's Office to verify the existence of
the outstanding warrant.

While waiting for a response from the Sheriff's Office, Howard
noticed that the driver's door of Williams's car was open and that the
door was protruding onto Kirby Road, presenting what Howard
believed was a "traffic hazard."7 Leaving Williams in the patrol car,
Howard approached Williams's car to close the door. When he
reached the open door, Howard noticed the handle of a handgun pro-
truding from beneath the driver's seat of the car. Howard removed the
handgun, which was later identified as a Sturm Ruger model P-89
nine millimeter, unloaded it, and returned to the patrol car. Shortly
thereafter, Howard was informed that the report of an outstanding
warrant was erroneous because it had been served in August 1996.
However, at this point, Howard, who was aware of Williams's crimi-
nal record, arrested Williams based on his possession of the handgun.
On June 16, 1997, after an evidentiary hearing, the district court
denied Williams's motion to suppress the handgun. Williams then
_________________________________________________________________

4 J.A. at 58.
5 Appellant's Br. at 3.
6 J.A. at 47.
7 Id. at 42.

                     3
pled guilty to violating 18 U.S.C. § 922(g)(1), but preserved his right
to appeal the admission of the handgun. The district court sentenced
Williams to sixty-three months' imprisonment and three years' super-
vised release. This appeal followed.

II.

Williams contends that the district court erred in admitting the
handgun into evidence. With regard to the decision to admit the hand-
gun, we review the district court's legal conclusions de novo and its
findings of fact for clear error.8

The Fourth Amendment exclusionary rule has historically been
used to deter police misconduct rather than to punish the errors of
judges and magistrates.9 In United States v. Leon,10 the Court consid-
ered a situation in which large quantities of drugs and other evidence
were seized in a search pursuant to a warrant that later proved to be
invalid. The parties against whom the evidence was to be introduced
sought to have it excluded on the ground of the warrant's invalidity.
The Court, however, disagreed, and focused instead on an officer's
right to rely, in good faith, on a facially valid warrant.11

In Arizona v. Evans,12 this "good faith exception" was extended to
situations where officers rely on a faulty police record that was pre-
pared by court personnel. The Court stated that"court clerks are not
adjuncts to the law enforcement team engaged in the often competi-
tive enterprise of ferreting out crime . . . they have no stake in the out-
come of particular criminal prosecutions."13 The Evans Court,
however, limited itself to addressing the situation in which these dis-
interested, non-law enforcement employees are at fault.14 The court
did not address whether the good faith exception would apply in a
_________________________________________________________________
8 See Ornelas v. United States , 517 U.S. 690 (1996).
9 Arizona v. Evans, 514 U.S. 1, 14 (1995).
10 468 U.S. 897 (1984).
11 See Leon, 468 U.S. at 922-25.
12 514 U.S. 1 (1995).
13 Id. at 15 (citations omitted).
14 See id. at 16-18 (O'Connor, J., concurring).

                    4
case where the erroneous information was prepared by law enforce-
ment personnel.15

In the instant case, Williams argues that this court must consider
a situation in which the type of error that occurred in Evans was made
not by court employees, but by employees of a sheriff's office. Wil-
liams contends that errors by law enforcement employees are not cov-
ered by Evans's extension of the good faith exception, and, therefore,
the exclusionary rule should bar the admission of the handgun in
question.

Although Williams correctly notes that the Evans Court did not
specifically extend the good faith exception to searches that are made
as a result of an error by law enforcement employees, we are satisfied
that the error in this case is of the type that is clearly contemplated
by the good faith exception as explained by both Leon and Evans.
Evans emphasizes Leon's directive to apply the exclusionary rule
only when it "could be expected to alter the behavior of the law
enforcement officers [in question],"16 and states that:

          Where the officer's conduct is objectively reasonable, "ex-
          cluding the evidence will not further the ends of the exclu-
          sionary rule in any appreciable way . . . [e]xcluding the
          evidence [in such situations] can in no way affect [an offi-
          cer's] future conduct unless it is to make him less willing to
          do his duty."17

In this case, we believe these two factors--objective reasonableness
on Howard's part and a lack of deterrent effect if the exclusionary
rule were to be invoked--are obvious.

As to reasonableness, Williams concedes that the initial stop by
Howard was justified, and we can see nothing remotely unreasonable
in Howard's conduct from that point forward. After he became aware
_________________________________________________________________
15 Id. at 16 n.5.
16 Id. at 11.
17 Id. at 11-12 (quoting Leon, 468 U.S. at 919-20 (internal citations
omitted)).

                    5
that there was an outstanding warrant against Williams, Howard had
Williams leave his own car and enter the patrol car, which he would
have done in any case simply to get Williams to sign the citation for
speeding. Williams argues that he could not have closed the door him-
self because he was arrested and handcuffed. Even so, this still does
not make the officer's act of closing the door to prevent a traffic prob-
lem unreasonable. Based on the information the officer received, he
reasonably believed that Williams needed to be detained but was also
willing, based on what Williams told him, to double check with the
Sheriff's dispatcher to ensure that there was indeed an outstanding
warrant. However, by the time he was able to determine that the origi-
nal report of the warrant had been in error, Howard had observed the
handgun in plain view while closing the door of Williams's car.

Applying the exclusionary rule to the handgun in this case would
serve no other purpose than, as the court stated in Leon, "`to make [an
officer] less willing to do his duty.'"18 As was demonstrated at the
suppression hearing in the district court, the error that led to the fail-
ure to remove the warrant from the Prince George's County Sheriff's
Office computer was made by the Frederick County, Maryland Sher-
iff's Office, which failed to notify Prince George's County that the
warrant had been served.19 Thus, not only the law enforcement officer
in question (Howard), but also the law enforcement office in question
(the Prince George's County Sheriff's Office), had no choice but to
rely on the information regarding the warrant they received. To use
the exclusionary rule to prompt them to do otherwise would be to
create a situation in which officers could not do their duty without
fear of censure.

Williams asks us to stretch the exclusionary rule in two ways. First,
he asks us to include within its scope errors made not by the law
enforcement agency that conducted the search in question (here, the
Prince George's County Sheriff's Office), but by a separate agency
(the Frederick County Sheriff's Office). Second, Williams also
attempts to include mistakes made by clerical employees, which are
closer in function to the court employees described in Evans, under
_________________________________________________________________
18 Leon, 468 U.S. at 920 (quoting Stone v. Powell, 428 U.S. 465,
539-40 (1976) (White, J., dissenting)).
19 J.A. at 72.

                     6
the heading of mistakes by "law enforcement." We believe such an
interpretation of the exclusionary rule is unwarranted and therefore
decline to apply the rule in this case.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

AFFIRMED

                    7